             Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 1 of 24



 1   J. CURTIS EDMONDSON (SBN 236105)
 2   LAW OFFICES OF J. CURTIS EDMONDSON, PLLC
     3699 NE JOHN OLSEN AVE
 3
     HILLSBORO, OR 97124
 4   PH:(503) 336-3749
 5
     FAX: (503) 428-7418
     EMAIL: JCEDMONDSON@EDMOLAW.COM
 6   WWW.EDMOLAW.COM
 7
     KUMAR MAHESHWARI (SBN 245010)
 8
     MAHESH LAW GROUP
 9   7700 IRVINE CENTER DRIVE, SUITE 800
10
     IRVINE, CA 92618
     PH: (530) 400-9246
11   EMAIL: KUMAR@MAHESHLAW.COM
12   WWW.MAHESHLAW.COM
13
                       UNITED STATES DISTRICT COURT
14
                     NORTHERN DISTRICT OF CALIFORNIA
15

16
     HARI PRASAD SARDA, an individual       Case No.:
17   Plaintiff,
18
                                            COMPLAINT for:
           v.                               1) Breach of Contract;
19                                          2) Negligent Misrepresentation;
20   PIVOTAL SYSTEMS                        3) Fraud;
     CORPORATION. a Delaware                4) Unjust Enrichment
21
     Corporation                            5) Violation of California’s Blue Sky
22   Defendant.                             Laws
23
                                            6) Declaratory Relief

24                                          DEMAND FOR JURY TRIAL
25
                                            Judge:
26
                                            Trial Date:
27

28




     COMPLAINT - 1
             Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 2 of 24



 1
                                        INTRODUCTION
 2
           1.        This case involves the failure of Pivotal Systems Corporation
 3
     (“Pivotal”) to honor a Stock Option Agreement allowing Hari Prasad Sarda
 4
     (“Sarda”) to purchase 1,100,000 of stock at a price at $ 0.25 per share. Sarda
 5

 6
     offered to exercise the option, but Pivotal refused, claiming the option had

 7
     terminated. This statement by Pivotal was untrue and false. Sarda has been

 8   damaged in the amount of $1.65M USD.
 9
                                            PARTIES
10

11
           2.        Plaintiff Sarda is an individual and a resident of India.

12
           3.        Defendant Pivotal is a Delaware Corporation conducting business
13   nationally with headquarters in Fremont, Santa Clara County, California. Pivotal
14   is publicly listed on the Australian Stock Exchange (https://www.asx.com.au).
15

16              JURISDICTION, VENUE, and DISTRICT ASSIGNMENT
17         4.        Sarda brings this complaint under diversity jurisdiction as the amount
18   in controversy exceeds $ 75,000.00 and the parties are from different states.
19
           5.        Venue is proper because a substantial part of the events giving rise
20
     to the claims occurred in this district. The Defendant has corporate offices in
21
     Santa Clara County, California and is subject to assignment to the San Jose
22
     Division.
23

24
                                  FACTUAL BACKGROUND
25
           6.        Sarda is an individual who has expertise with process control
26

27
     systems.

28




     COMPLAINT - 2
             Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 3 of 24



 1         7.        Pivotal makes process control systems for the semiconductor
 2
     industry.
 3
           8.        Sarda purchased 119,814 shares of Pivotal common stock on May
 4
     2014 when Pivotal was “pre-IPO”. (Exhibit 1).
 5

 6         9.        Sarda was then offered a Stock Option Agreement (SOA) (Exhibit
 7   2). The SOA had the following termination provisions in paragraph 4:
 8                   4. TERMINATION.

 9               4.1 Termination for Any Reason Except Death, Disability or
           Cause. If Participant is Terminated for any reason, except death,
10         Disability or for Cause, the Option, to the extent (and only to
           the extent) that it would have been exercisable by Participant on
11         the Termination Date, may be exercised by Participant no later
           than three (3) months after the Termination Date, but
12
                 4.2 Termination Because of Death or Disahility. If
13         Participant is
                 Terminated because of Participant's death or Disability (or
14         Participant dies within three (3) months after Termination when
           Termination is for any reason other than Participant's Disability
15         or for Cause), the Option, to the extent that it is exercisable
           by Participant on the Termination Date, may be exercised by
16         Participant (or Participant's legal representative) no later than
           twelve (12) months after the Termination Date, but in any event
17         no later than the Expiration Date. Any exercise beyond (a) three
           (3) months after the Termination Date when the Termination is for
18         any reason other than the Participant's death or disability,
           within the meaning of Section22(e)(3) of the Code; or (b)twelve
19         (12) months after the Termination Date when the termination is
           for Participant's disability, within the meaning of Section
20         22(e)(3) of the Code, will be deemed to be the exercise of an
           NQSO.
21
                 4.3 Termination for Cause. If the Participant is terminated
22         for Cause, Participant's Options shall expire on the Termination
           Date, or at such later time and on such conditions as are
23         determined by the Committee.

24

25
           10.       Sarda was never given notice of Termination nor was subject to the
26

27
     Termination provisions of section 4 of the SOA.

28




     COMPLAINT - 3
             Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 4 of 24



 1         11.       On May 15, 2018, Sarda was given notice by Pivotal regarding the
 2
     upcoming public offering on the Australian exchange. (Exhibit 3).
 3
           12.       On May 16, 2018, Sarda contacted Pivotal inquiring about the status
 4
     of Sarda’s stock and the SOA.
 5
           13.       On May 17, 2018, Pivotal confirmed that that the SOA was valid.
 6
           14.       On June 22, 2018, Pivotal asked Sarda to sign the original signature
 7
     pages for all Stock Power and/or Escrow Agreements. (Exhibit 4)
 8
           15.       On July 3, 2018, Pivotal went public on the Australian Securities
 9

10
     Exchange under the ticker symbol ASX.

11
           16.       On July 31, 2018, Sarda, offered to purchase the 1,100,000 shares
12   pursuant to the Stock Option Agreement. On July 31, 2018, the closing of ASX
13   was a price of $2.50 per share in Australian Dollars (approx. $ 1.75 per share
14   USD). On that date, the value of the option agreement was approximately $
15   1.65M USD.
16         17.       On August 23, 2018, Pivotal refused to accept Sarda’s offer to
17   purchase the 1,100,000 shares instead claiming the options were subject to the
18
     termination clause. (Exhibit 5).
19
                                    CAUSES OF ACTION
20

21
                                 FIRST CAUSE OF ACTION
22                                BREACH OF CONTRACT
23         18.       Sarda repeats and realleges each allegation as set forth in paragraphs
24   1 through 17 above.
25         19.       Sarda and Pivotal entered into the SOA.
26         20.       Sarda did all, or substantially all, of the signiﬁcant things that the
27   contract required him to do, namely offer to tender the option money to purchase
28   the shares.



     COMPLAINT - 4
             Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 5 of 24



 1         21.       Pivotal refused to accept his tender of option money to purchase
 2
     1,100,000 shares of Pivotal stock.
 3
           22.       Sarda has been harmed in the amount of $ 1,650,000 USD
 4
     representing the difference in price between the option purchase amount and the
 5
     stock price on the date of the offer.
 6

 7
                               SECOND CAUSE OF ACTION
 8
                           NEGLIGENT MISREPRESENTATION
 9         23.       Sarda repeats and realleges each allegation as set forth in paragraphs
10   1 through 22 above.
11         24.       Pivotal made representations to Sarda that the SOA could be
12   exercised at any time.
13
           25.       Sarda accepted these representations to be true and reasonably relied
14
     on the representations that the SOA could be exercised at any time.
15
           26.       Pivotal made these representations to induce Sarda to continue to
16
     provide contracting services to Pivotal.
17
           27.       Sarda attempted to and was refused the right to exercise his SOA.
18
     At the time Sarda could have exercised the SOA, the difference in value between
19
     the stock price and the option price multiplied by the number of shares was
20

21
     $1,650,000.00 USD.

22

23                               THIRD CAUSE OF ACTION
                                             FRAUD
24
           28.       Sarda repeats and realleges each allegation as set forth in paragraphs
25
     1 through 27 above.
26
           29.       Pivotal made representations to Sarda that the SOA could be
27
     exercised pursuant to the Stock Option Agreement provided in 2013.
28




     COMPLAINT - 5
             Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 6 of 24



 1         30.       The Stock Option Agreement has an integration clause.
 2
           31.       Pivotal knowingly failed to disclose that it was their intent that these
 3
     Sarda would be denied the options based on a never disclosed terms and
 4
     conditions as set out in the email by outside counsel for Pivotal after the public
 5
     offering.
 6
           32.       Sarda accepted these representations to be true and reasonably relied
 7
     on the representations that the SOA could be exercised at any time.
 8
           33.       Pivotal made these representations to induce Sarda to continue to
 9

10
     provide contracting services to Pivotal.

11
           34.       Sarda attempted to and was refused the right to exercise his SOA.
12   At the time Sarda could have exercised the SOA, the difference in value between
13   the stock price and the option price multiplied by the number of shares is
14   $1,650,000.00 USD.
15

16

17                             FOURTH CAUSE OF ACTION
                                  UNJUST ENRICHMENT
18         35.       Sarda repeats and realleges each allegation as set forth in paragraphs
19
     1 through 34 above.
20
           36.       Pivotal required the services of contractors to assist in developing
21
     technology for the semiconductor industry.
22
           37.       In exchange for these services, Pivotal would offer stock option
23
     agreements to induce contractors to provide their services at a lower cost in
24
     exchange for the potential of a greater return in the future.
25
           38.       Sarda was an independent contractor that offered his services to
26

27
     Pivotal for a reduced fee with the understanding that he could purchase shares in

28   Pivotal pursuant to the SOA.



     COMPLAINT - 6
                Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 7 of 24



 1          39.      Sarda has provided and will continue to provide the services to
 2
     Pivotal.
 3
            40.      Pivotal never complained or objected to the quality of the Services
 4
     provided by Sarda.
 5
            41.      Pivotal has benefitted from the provisioning of services by Sarda to
 6
     Pivotal at a below market rate by relying on the representation that the SOA could
 7
     be exercised at any time.
 8
            42.      Pivotal was unjustly enriched in an amount, to be determined at trial,
 9

10
     but no less than $ 75,000.00.

11

12                          FIFTH CAUSE OF ACTION
               VIOLATION OF CALIFORNIA’S BLUE SKY LAWS
13
            43. Sarda repeats and realleges each allegation as set forth in paragraphs
14
     1 through 42 above.
15
            44.      Pivotal, who has corporate headquarters in the Santa Clara County, is
16
     subject to California’s Blue Sky laws (Cal Corp Code §§ 27200 and 27101, et seq.).
17
            45.      Pivotal by engaging in the conduct described above, has employed
18
     devices, schemes or artifices to defraud Sarda by means of oral and written
19
     communications made untrue statements of material fact or omitted to state
20

21
     material facts necessary to make the statements made in light of the circumstances

22
     under which the statements were made, not misleading; and engaged in
23   transactions, practices or courses of business which operated as a fraud or deceit
24   upon Sarda in connection with providing Sarda the SOA.
25          46. Sarda has been damaged in an amount to be determined, but no less than
26   of $ 1,650,000.00 USD.
27

28




     COMPLAINT - 7
              Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 8 of 24



 1                                SIXTH CAUSE OF ACTION
 2                                 DECLARATORY RELIEF
 3
            47.      Sarda repeats and realleges each allegation as set forth in paragraphs
 4
     1 through 46 above.
 5
            48.      There is a case and controversy regarding the interpretation of the
 6
     SOA. Sarda contends it is had not and has not expired and Pivotal contends that it
 7
     is expired.
 8
            49.      Sarda requests that this Court interpret the SOA and in view of
 9

10
     extrinsic evidence determine whether the SOA had expired on the date that Sarda

11
     requested to exercise the options and/or has not expired and make a determination
12   of the rights and duties of the parties.
13

14   //
15

16   //
17

18
     //
19

20

21

22

23

24

25

26

27

28




     COMPLAINT - 8
             Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 9 of 24



 1

 2                                 PRAYER FOR RELIEF
 3         WHEREFORE, Sarda requests that this Court enter judgment in favor of
 4   Sarda and against Pivotal providing the following relief:
 5      (a) Actual damages of at least $ 1,650,000.00 exclusive of costs and interest;
 6      (b) Actual damages as provided for gclaims of unjust enrichment and
 7   California’s Blue Sky laws;
 8      (c) Punitive Damages according to proof;
 9
        (d) An award of prejudgment interest and costs;
10
        (e) An order that the SOA is valid and Pivotal must comply with the terms of
11
     the SOA;
12
        (f) Reasonable Attorney fees where provided; and
13
        (g) Such other and further relief as the Court deems appropriate.
14

15                                   Respectfully Submitted,
16

17

18   July 14, 2019                   /s/ J. Curtis Edmondson
                                     Attorney for Plaintiff Sarda
19

20                                   /s/ Kumar Maheshwari
                                     Attorney for Plaintiff Sarda
21

22

23

24

25

26

27

28




     COMPLAINT - 9
            Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 10 of 24



 1

 2
                            DEMAND FOR JURY TRIAL
 3
           WHEREFORE, Sarda requests that this Court provide for trial by jury.
 4

 5
                                   Respectfully Submitted,
 6

 7

 8
     July 14, 2019                 /s/ J. Curtis Edmondson
 9                                 Attorney for Plaintiff Sarda
10
                                   /s/ Kumar Maheshwari
11                                 Attorney for Plaintiff Sarda
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     COMPLAINT - 10
            Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 11 of 24



 1

 2
                                    Exhibit 1
 3
                            Sarda’s Stock Certificate
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     COMPLAINT - 11
Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 12 of 24
Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 13 of 24
            Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 14 of 24



 1

 2                                 Exhibit 2
 3
                            Stock Option Agreement
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     COMPLAINT - 12
Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 15 of 24
Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 16 of 24
Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 17 of 24
            Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 18 of 24



 1

 2                                  Exhibit 3
 3
                            Notice of Stock Offering
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     COMPLAINT - 13
       Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 19 of 24




Confirmation notice


Hari Prasad Sarda

of

203 Sakar Terraces,
2/2 New Palasia
Indore, India 452001

Pivotal Systems Corporation and Pivotal SaleCo hereby confirm in accordance with clause 4.4 of the
Sell Down Deed that the final number of your Sell Down Shares which will be acquired by SaleCo and
the final numbers of your Shares that will be subject to Mandatory and Voluntary Escrow are as set
out below.

 Name of Shareholder    Final number of Sell    Number of Shares         Number of Shares
                        Down Shares             subject to Mandatory     subject to Voluntary
                                                Escrow                   Escrow
 Hari Prasad Sarda      299,552 Shares




…………………………………………………….

John Hoffman
On behalf of Pivotal Systems Corporation and
Pivotal SaleCo Inc
            Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 20 of 24



 1

 2                                Exhibit 4
 3                             Email from Pivotal
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     COMPLAINT - 14
         Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 21 of 24




----- Forwarded Message -----
From: Connie Duong <cduong@fenwick.com>
To: hpsarda@yahoo.com <hpsarda@yahoo.com>
Cc: Lilly Icard <licard@fenwick.com>
Sent: Wednesday, June 20, 2018, 9:34:06 AM GMT+5:30
Subject: Pivotal - Confirmation Notice and Stock Power (RESPONSE REQUIRED) - Hari Prasad Sarda


Dear Pivotal stockholder,




Attached please see a Confirmation Notice regarding your sell-down election. Also attached is your
customized Stock Power, please sign and return it to us as soon as possible, but no later than midnight PST
on Sunday June 24th.




Sincerely,
Connie




CONNIE DUONG
Senior Paralegal | Fenwick & West LLP | 650-335-7927 | cduong@fenwick.com




-------------------------------------------
NOTICE:
This email and all attachments are confidential, may be legally privileged, and are intended solely for the
individual or entity to whom the email is addressed. However, mistakes sometimes happen in addressing
emails. If you believe that you are not an intended recipient, please stop reading immediately. Do not
copy, forward, or rely on the contents in any way. Notify the sender and/or Fenwick & West LLP by
telephone at (650) 988-8500 and then delete or destroy any copy of this email and its
attachments. Sender reserves and asserts all rights to confidentiality, including all privileges that may
apply.
            Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 22 of 24



 1

 2                                 Exhibit 5
 3                        Email from Pivotal’s Counsel
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     COMPLAINT - 15
        Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 23 of 24



----- Forwarded Message -----
From: David Healy <DHealy@fenwick.com>
To: 'somani02@yahoo.com' <somani02@yahoo.com>; 'hpsarda@yahoo.com'
<hpsarda@yahoo.com>
Cc: osharma@pivotalsys.com <osharma@pivotalsys.com>; Connie Duong
<cduong@fenwick.com>; Lilly Icard <licard@fenwick.com>
Sent: Thursday, August 23, 2018, 6:11:15 AM GMT+5:30
Subject: Pivotal Option Status


Messrs. Somani and Sarda:



As to the thread below:



Section 2 of the Company option agreement provides that the Option will expire as provided in
Section 4 in accordance with Section 4.6 of the Plan. Section 4.1 of the option agreement
provides that the option must be exercised no later than 3 months after the date of Termination,
where the Participant (option holder) is terminated (i.e. ceases to provide services) for any reason
other than death, Disability or for Cause. Section 4.6.1 of the Plan likewise says that in such
case the option must be exercised, if at all, within such 3 month period.



The Plan further provides that Termination occurs when a Participant ceases to provide services
as a consultant to the Company and that the Board has sole discretion to determine whether such
cessation has occurred. Thus the Board has the sole power to decide the date of termination and
whether you have ceased providing services to the Company.

You actually ceased to provide consulting or other services to Pivotal on July 31, 2017, so your
option actually ceased to become exercisable, and thus the option lapsed per the above terms,
three months from that date, i.e., on October 31, 2017. While our records were updated after
audit to reflect that your option expired on April 1, 2018 (as Connie noted), in either case there is
no question that your option expired no later than April 1, 2018.

Yes, outstanding Pivotal options remained outstanding after the ASX offering, as Lilly noted to
you on May 17, 2018, but since your unexercised options had already expired (at least by April
1, 2018), they were no longer outstanding.



Your option was issued under the company’s option plan associated with your consulting
services/independent contractor arrangement with Pivotal. It was not issued in connection with
            Case 5:19-cv-04032-MMC Document 1 Filed 07/14/19 Page 24 of 24



any financing, and there are no terms in the option (or in any other document) modifying or
eliminating the normal option lapsing rules laid out above.



There were warrants issued to investors in the Series A financing but those are unrelated to the
option at issue here.



So the company’s records properly reflect that your option in question is neither exercisable nor
outstanding.



David Healy



DAVE HEALY
Partner | Fenwick & West LLP | 650-335-7266 | dhealy@fenwick.com

Admitted to practice only in California.
